        Case 1:19-cv-08534-ALC-SDA Document 38 Filed 08/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
SANANGO, on behalf of himself and others                            :
similarly situated,                                                 :                   8/6/2020
                                                                    :
                                            Plaintiff,
                                                                    :
                                                                    :
                                                                         19-cv-08534 (ALC)(SDA)
                 v.                                                 :
                                                                    :    ORDER
                                                                    :
TRATTORIA TRE COLORI, INC.,
                                                                    :
                                                                    :

                                            Defendant.              :
                                                                    :x
-----------------------------------------------------------------
ANDREW L. CARTER, JR., District Judge:

         It having been reported to this Court that this case has been or will be settled, the parties

are directed to file the proposed settlement and a joint memorandum of law, not to exceed 10 pages,

explaining why the proposed settlement is fair and reasonable and otherwise does not raise any of

the concerns cited by the Second Circuit in its decision in Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199 (2d Cir. 2015). The proposed settlement and accompanying

memorandum shall be filed no later than September 24, 2020.

SO ORDERED.
Dated: August 6, 2020
         New York, New York



                                                                         ANDREW L. CARTER, JR.
                                                                         United States District Judge
